DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 10, 18, 21, and 22  have been amended and claims 24 and 25 have been added, as a result, claims 1-19, 21, 22, 24 and 25 are pending in the present application with claims 1, 21, and 22 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020 and 12 May 2021 have been considered by the examiner.
WIPO document WO2018005596 does not appear to have been filed with the IDS on 20 November 2020. The examiner has considered the documents in the US family to which the WIPO document claims priority (US patent application 15/594370, which is published as US PG Publication 2018/0004481).
Response to Arguments
Applicant’s arguments, see page 9, filed 21 December 2021, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 10, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 10 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-19, 21, and 22 have been considered but are moot because the new ground of rejection does apply to the combination of references currently used in the rejection.


That is, Fallon teach allowing the user to switch from a “first viewing vector characterizing display of the predetermined content at the first time from a first perspective associated with a first entity within the predetermined content” (e.g., the user could be viewing content at a first location from a first perspective in a first area) to a “second viewing vector characterizing display of the predetermined content at the second time from a second perspective associated with a second entity within the predetermined content different from the first entity” (the user could switch 
While Fallon teaches the broadest reasonable interpretation of claim 1, in an effort to advance prosecution Conditt (“Press A to Change Your Life: ‘Otis’ and the New American Cinema”, 2017) is being brought into the rejection to teach changing/switching perspectives between different characters.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (US PG Publication 2018/0004481) in further view of Conditt (“Press A to Change Your Life: ‘Otis’ and the New American Cinema”, 2017).
Regarding claim 1, Fallon teaches a method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory (The device will typically display circuitry…memory, one or more processors, …, see paragraph 15 and fig. 1): 
presenting a synthesized reality (SR) setting associated with predetermined content from a first viewing vector at a first time from a first perspective with a first entity within the predetermined content, (see for instance, paragraphs 20, 21, 37, and 39 and figs 1, 3, and 4. As shown in fig. 1B, the user interface overlay can include, for example, categories of content to view, time information, view orientation information, and other information associated with the user and environment, see for instance, paragraph 20 and fig. 1B. The content can be displayed , wherein the first viewing vector characterizes display of the predetermined content at the first time (see for instance, paragraphs 20, 21, 37, and 47 and figs. 3 and 5. The content can be displayed in one or more media layers, where each media layer can display content from one of a plurality of content providers, see for instance, paragraph 21. One example mixed environment that might include a time dimension in a spatial dimension can be a mixed reality education-based environment, where mixed reality classrooms in the environment can correspond to areas along the progress bar and the play position within an area can correspond to a time during, for example, a mixed reality lecture, see for instance, paragraph 37 and fig. 3C. The user can be provided a first view of the environment from an initial reference or default point of view, see paragraph 47 and fig. 5); 
presenting a navigation timeline for the predetermined content including a current time indicator positioned at the first time and a plurality of viewing vector affordances each associated with a different viewing vector at respective times on the navigation timeline (see for instance, paragraphs 20, 21, 34, 37, and 47 and figs 1, 3, and 4. As shown in fig. 1B, the user interface overlay can include, for example, categories of content to view, time information, view orientation information, and other information associated with the user and environment, see for instance, paragraph 20 and fig. 1B. The content can be displayed in one or more media layers, where each media layer can display content from one of a plurality of content providers, see for instance, paragraph 21. One example mixed environment that might include a time dimension in a spatial dimension can be a mixed reality education-based environment, where mixed reality 
While not explicitly stated in Falcon, it would have been obvious to a person of ordinary skill on the effective filing date of the invention to interpret, e.g., the region between the markers as affordances, as an affordance is a cue that provide hints to users on how to interact with something, as evidenced by the prior art made of record and not relied upon located in the conclusion section below), wherein each viewing vector characterizes how SR content is displayed at the respective times (see for instance, paragraphs 36, 37 and 47 and figs. 3-5. The progress bar displays a number of different areas in the environment, as well as a user’s play position for a particular area, see for instance, paragraph 37 and fig. 3C. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3. A reference element can be provided as an overlay to the environment, see for instance, paragraph 47 and fig. 5); 
detecting an input selecting a respective viewing vector affordance on the navigation timeline associated with a second time within the predetermined content (see ; and 
in response to detecting the input selecting the respective viewing vector affordance on the navigation timeline, updating the SR setting in order to present the SR setting from a second viewing vector different from the first viewing vector, wherein the second viewing vector characterizes display of the predetermined content at the second time from a second perspective associated with a second entity within the predetermined content different from the first entity (see for instance, paragraphs 36 and 48 and fig. 3. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, paragraph 48. A second view of the environment can be requested and the tracking element can be updated to provide the second visual reference to the second position, see for instance, paragraph 48. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3). 
While Fallon teaches the broadest reasonable interpretation of claim 1, in an effort to advance prosecution Conditt (“Press A to Change Your Life: ‘Otis’ and the New American 
Conditt teach that everything we experience is filtered (through the lens of our perception) and that there is a difference between what you think happened and what actually happened, see for instance, page 1, paragraph 1. Otis is an interactive crime drama that allows the audience to shift perspectives among three characters at will, telling a single story from disparate points of view, see page 1, paragraph 2. In the online prototype, viewers press ‘A’, ‘S’, or ‘D’ on the keyboard to instantly swap perspectives among a babysitter, a father, and a man intent on robbing their house, see for instance, page 1, paragraph 2. Otis doesn’t pause when the perspective changes; the story carries on for all three characters, which means the audience will miss bits of every character’s narrative, see for instance, page 1, paragraph 3. Virtual reality further supports this trend, often putting viewers in control of the camera, blurring the line between film and video game, see for instance, last paragraph of page 3, beginning of page 4. It is important to be clear here: Otis tells a linear story, no branching paths to be found, see for instance, page 4, paragraph 3. 

    PNG
    media_image1.png
    527
    1392
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art having the teachings of Fallon and Conditt in front of them before the effective filing date of the claimed invention to incorporate cinematic experiences as taught by Conditt into Fallon’s synthesized reality system, as freely changing perspectives between different characters, such as described by Conditt was well 
The modification of Fallon with Conditt would have explicitly allowed freely switching between perspectives associated with different characters within the predetermined content.
The motivation for combining Fallon with Conditt would have been to improve the user interactivity and enhance functionality, see, Conditt, entire disclosure, such as page 2, paragraph 1, and page 4, paragraph 2.
Regarding claim 2, Fallon in view of Conditt teach the method of claim 1 and further teach wherein the first viewing vector is characterized at least in part by a first field-of-view (FOV), a first pose, a first set of SR coordinates within the SR setting, and a first perspective, and wherein the second viewing vector is characterized at least in part by a second FOV, a second pose, a second set of SR coordinates within the SR setting, and a second perspective (The position of a user within the environment can include for example, a specific location, directionality, field of view of the user, etc, see for instance, abstract. The position and orientation of the user can be detected, see for instance, paragraph 13. As the user continues to navigate the environment, the display of the reference element is updated based on the user’s view position and/or view orientation of the environment, see for instance, paragraphs 13 and 22. All users can be taken to the same perspective in the mixed reality environment, see for instance, paragraph 24. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3. That is, each viewing vector would be characterized in part by the field of view, pose, coordinates within the SR setting, and perspective of the user). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
in response to detecting the input selecting the respective viewing vector affordance on the navigation timeline, presenting the current time indicator positioned at the second time (see for instance, paragraphs 36 and 48 and fig. 3. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, paragraph 48. A second view of the environment can be requested and the tracking element can be updated to provide the second visual reference to the second position, see for instance, paragraph 48. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 4, Fallon in view of Conditt teach the method of claim 1 and further teach in response to detecting the input selecting the respective viewing vector affordance on the timeline, ceasing to display the SR setting from the first viewing vector (see for instance, paragraphs 36 and 48 and fig. 3. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, paragraph 48. A second view of the environment can be requested and the tracking element can be updated to provide the second visual reference to the second position, see for instance, paragraph 48. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3. Effects can be applied to one or more of the media layers, such as a hide/show effect, a visual opacity effect, see for instance paragraph 21. That is, when the user moves from one 
Regarding claim 5, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the plurality of viewing vector affordances corresponds to predetermined viewing vectors (see for instance, paragraphs 20, 21, 34, 37, and 47 and figs 1, 3, and 4. As shown in fig. 1B, the user interface overlay can include, for example, categories of content to view, time information, view orientation information, and other information associated with the user and environment, see for instance, paragraph 20 and fig. 1B. The content can be displayed in one or more media layers, where each media layer can display content from one of a plurality of content providers, see for instance, paragraph 21. One example mixed environment that might include a time dimension in a spatial dimension can be a mixed reality education-based environment, where mixed reality classrooms in the environment can correspond to areas along the progress bar and the play position within an area can correspond to a time during, for example, a mixed reality lecture, see for instance, paragraph 37 and fig. 3C. The progress bar displays a number of different areas in the environment, as well as a user’s play position for a particular area, see for instance, paragraph 37 and fig. 3C. A tracking element or other graphical element can be positioned at a current play position on the progress bar, see for instance, paragraph 34 and fig. 3. In response to a request to move from one mixed reality area in the environment to another mixed reality area in the environment, content corresponding to the request can be displayed and the tracking element can have positioned at the appropriate play position on the progress bar, see for instance, paragraph 36 and fig. 3. A reference element can be provided as an overlay to the environment, see for instance, paragraph 47 and fig. 5). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
wherein the plurality of viewing vector affordances corresponds to viewing vectors determined based on a set of filters (see for instance, paragraphs 20, 21, 37, and 39 and figs 1, 3, and 4. As shown in fig. 1B, the user interface overlay can include, for example, categories of content to view, time information, view orientation information, and other information associated with the user and environment, see for instance, paragraph 20 and fig. 1B. The content can be displayed in one or more media layers, where each media layer can display content from one of a plurality of content providers – such as, video and/or image data, graphics, text live streams, mixed reality conferences, mixed reality classrooms, etc, see for instance, paragraph 21.The content can be associated with a theme, such as, for example, an educational theme, where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and non-fictional, an office theme, where users can perform work-based actions, etc, see for instance paragraph 21. In accordance with various embodiments, a number of different interfaces can be provided, where each interface can display categories, which provide access to additional functionalities and content, see paragraph 22. The categories can be used to navigate between environments and to navigate within a particular environment, see paragraph 22). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 7, Falcon in view of Conditt teach the method of claim 1 and further teach presenting a field-of-view (FOV) modification affordance provided to modify a current FOV associated with the second viewing vector based on one or more subsequent inputs (see for instance, paragraphs 22, 35, 39, 43, 48, 49, and 55 and figs. 3-5. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, paragraph 48. The field of view can be updated by the user using a voice command, a gesture input, input 
Regarding claim 8, Falcon in view of Conditt teach the method of claim 1 and further teach presenting a pose modification affordance provided to change a current pose associated with the second viewing vector to a subsequent pose based on one or more subsequent inputs (see for instance, paragraphs 13, 22, 35-37, 39, 43, 48, 49, and 55 and figs. 3-5. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, abstract and paragraph 48. A reference element can be provided to update based on the user’s view position and/or view orientation, see for instance, paragraphs 13 and 22 and fig. 4. The user can update their position and orientation, see for instance, paragraphs 36 and 37 and figs 3-5. The field of view can include a view direction and/or a view orientation of a user within the environment, see for instance, paragraph 39 and fig. 4. The field of view can be updated by the user using a voice command, a gesture input, input from a handset, or motion input, see for instance, paragraphs 35, 39, 43, and 48. In response to the user's field of view within the 
Regarding claim 9, Falcon in view of Conditt teach the method of claim 1 and further teach presenting an SR coordinates modification affordance provided to change a current set of SR coordinates associated with the second viewing vector to a subsequent set of SR coordinates within the SR setting based on one or more subsequent inputs (see for instance, abstract, paragraphs 13, 22, 35-37, 39, 43, 48, 49, and 55 and figs. 3-5. The position of a user within the environment can include for example, a specific location, directionality, field of view of the user, etc, see for instance, abstract. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, abstract and paragraph 48. A reference element can be provided to update based on the user’s view position and/or view orientation, see for instance, paragraphs 13 and 22 and fig. 4. The user can update their position and orientation, see for instance, paragraphs 36 and 37 and figs 3-5. The field of view can include a view direction and/or a view orientation of a user within the environment, see for instance, paragraph 39 and fig. 4. The field of view can be represented by x, y, w, spherical coordinates with respect to the environment, see for instance, paragraph 35. The field of view can be updated by the user using a voice command, a gesture input, input from a handset, or motion input, see for instance, paragraphs 35, 39, 43, and 48. In response to the user's field of view within the environment shifting down to display content to below the user, the view of the multi-dimensional will update based on the user's current view direction and/or view orientation, see paragraph 48. As such, as the user's field of view changes, due to movement of the device, voice instructions, 
Regarding claim 10, Falcon in view of Conditt teach the method of claim 1 and further teach while presenting a perspective modification affordance, detecting a user input selecting the perspective modification affordance; and in response to detecting the user input selecting the perspective modification affordance, presenting a menu of options provided to change from a current second perspective associated with the second viewing vector to a subsequent perspective (see for instance, abstract, paragraphs 13, 22, 35-37, 39, 43, 48, 49, and 55 and figs. 3-5. The position of a user within the environment can include for example, a specific location, directionality, field of view of the user, etc, see for instance, abstract. The user can navigate the environment from a particular view at a particular time…instructions provide a second view for a second position and a second field of view within the environment, see for instance, abstract and paragraph 48. A reference element can be provided to update based on the user’s view position and/or view orientation, see for instance, paragraphs 13 and 22 and fig. 4. The user can update their position and orientation, see for instance, paragraphs 36 and 37 and figs 3-5. The field of view can include a view direction and/or a view orientation of a user within the environment, see for instance, paragraph 39 and fig. 4. The field of view can be represented by x, y, w, spherical coordinates with respect to the environment, see for instance, paragraph 35. The field of view can be updated by the user using a voice command, a gesture input, input from a handset, or motion input, see for instance, paragraphs 35, 39, 43, and 48. In response to the user's field of view within the environment shifting down to display content to below the user, the view of the multi-dimensional will update based on the user's current view direction and/or view orientation, see paragraph 48. As such, as the user's field of view changes, due to movement of the device, voice instructions, etc., the display of the reference element is updated accordingly, see for instance, paragraph 55. In accordance with various embodiments, 
Regarding claim 11, Falcon in view of Conditt teach the method of claim 1 and further teach while presenting the predetermined content from the second viewing vector, presenting a previous perspective affordance, for viewing the SR setting from a previous perspective associated with the first viewing vector at the second time. (see for instance, paragraphs 20, 21, 34, 37, and 47 and figs 1, 3, and 4. As shown in fig. 1B, the user interface overlay can include, for example, categories of content to view, time information, view orientation information, and other information associated with the user and environment, see for instance, paragraph 20 and fig. 1B. The content can be displayed in one or more media layers, where each media layer can display content from one of a plurality of content providers, see for instance, paragraph 21. One example mixed environment that might include a time dimension in a spatial 
Regarding claim 12, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the predetermined content corresponds to one of a pre-existing story, movie, TV episode, book, theatrical play, or historical event (see for instance, paragraph 21. The content can include video and/or image data, graphics, text, live streams, mixed reality conferences, mixed reality classrooms, and other virtual and/or augmented reality content…Content can be associated with a theme – which include, for example, an education theme where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and nonfictional, an interactive theme where users can interact, an office theme where users can perform work-based actions, a combination of themes, among other such themes, see for instance, paragraph 21). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
wherein the predetermined content corresponds to emergent content based at least in part on one or more pre-existing source assets (see for instance, paragraph 21. The content can include video and/or image data, graphics, text, live streams, mixed reality conferences, mixed reality classrooms, and other virtual and/or augmented reality content…Content can be associated with a theme – which include, for example, an education theme where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and nonfictional, an interactive theme where users can interact, an office theme where users can perform work-based actions, a combination of themes, among other such themes, see for instance, paragraph 21. Note: Emergent content is being interpreted as content that is not present in individual sub- components/-assets until they are combined – such as individual content forming: an educational theme or an exploration theme being present, etc). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 14, Falcon in view of Conditt teach the method of claim 13 and further teach wherein the one or more pre-existing source assets correspond to at least one of a pre-existing story, movie, TV episode, book, theatrical play, or historical event (see for instance, paragraph 21. The content can include video and/or image data, graphics, text, live streams, mixed reality conferences, mixed reality classrooms, and other virtual and/or augmented reality content…Content can be associated with a theme – which include, for example, an education theme where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and nonfictional, an interactive theme where users can interact, an office theme where users can perform work-based actions, a combination of themes, among other such themes, see for 
Regarding claim 15, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the predetermined content corresponds to conditionally dependent SR content threads (see for instance, paragraphs 21 and 22. The content can include video and/or image data, graphics, text, live streams, mixed reality conferences, mixed reality classrooms, and other virtual and/or augmented reality content…Content can be associated with a theme – which include, for example, an education theme where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and nonfictional, an interactive theme where users can interact, an office theme where users can perform work-based actions, a combination of themes, among other such themes, see for instance, paragraph 21. In accordance with various embodiments, a number of different interfaces can be provided, where each interface can display categories, wherein selecting a category provides access to additional functionality and content, see paragraph 22). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 16, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the input corresponds to one of a voice command, a gesture input, a touch input, or a gaze directional input (The input can correspond to audio input/voice, gestures, and the like, see for instance, paragraphs 23 and 35). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 17, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the input corresponds to a first input type, and, when the input corresponds to a second input type, the method further comprises presenting a menu of viewing vector options associated with the second time (In accordance with various embodiments, a number 
Regarding claim 19, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the device corresponds to a mobile device, and wherein the SR setting is composited with at least a portion of a physical setting and composited content is presented on a display of the mobile device (The device can correspond to a mobile device, such as smart glasses, a head mounted display, googles, and other virtual and/or augmented reality displays and devices, see for instance, paragraph 15 and fig. 1A. The user can see a view of the current environment as though looking through a window, see for instance, paragraphs 49-53 and figs. 5 and 6). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claims 21 and 22, claim 21 is the device claim and claim 22 is the computer readable medium claim of the method claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Falcon teach a device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to perform different actions (see for instance, paragraph 15 and fig. 1A) and a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to perform different actions (see for instance, paragraph 15 and fig. 1A). The motivation to combine Fallon and Conditt is the same as that which was set forth in claim 1. Unless otherwise stated, citations are with respect to Fallon.
Regarding claim 24 Falcon in view of Conditt teach the method of claim 1 and further teach wherein the predetermined content corresponds to a plurality of conditionally dependent content threads associated with a related event, and wherein the first perspective associated with the first entity corresponds to a first content thread among plurality of conditionally dependent content threads and the second perspective associated with the second entity corresponds to a second content thread among plurality of conditionally dependent content threads different from the first content thread (Otis is an interactive crime drama that allows the audience to shift perspectives among three characters at will, telling a single story from disparate points of view, see Conditt, page 1, paragraph 2. In the online prototype, 
Regarding claim 25, Falcon in view of Conditt teach the method of claim 1 and further teach wherein the first and second entities correspond to one of different characters within the predetermined content or different objective-effectuators associated with the predetermined content.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (US PG Publication 2018/0004481) in view of Conditt (“Press A to Change Your Life: ‘Otis’ and the New American Cinema”, 2017) as applied to claim 1 above, in further view of Shapira et al. (US PG Publication 2016/0350973).
Regarding claim 18, Falcon in view of Conditt teach the method of claim 1, but do not appear to teach detecting one or more subsequent inputs associated with the navigation timeline; and in response to detecting the one or more subsequent inputs, changing a timescale associated with the navigation timeline for the predetermined content and updating the plurality of viewing vector affordances based on the changed time scale. 
In the same art of immersive reality, Shapira teach consider another example involving multiple students standing inside a shared immersive virtual environment of our solar system, see paragraph 143. One of the students asks what happens to the orbits of other planets if the orbit of Jupiter changes…The time scale can then be adapted to any desired speed (e.g., thousands of years per second) to show how the orbits of other planets in the virtual solar system change over time in response to moving the orbit of Jupiter, see for instance, paragraph 143. Students can also zoom into particular sections of the virtual solar system (e.g., Kuiper Belt objects) to see how moving or removing Jupiter may affect those sections of the solar system, see for instance, paragraph 143.
It would have been obvious to one of ordinary skill in the art having the teachings of Fallon, Conditt, and Shapira in front of them before the effective filing date of the claimed invention to incorporate interactive experiences as taught by Shapira into Fallon’s mixed reality environment system, as adjusting a time scale and zooming in an immersive environment, such as described by Yun was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Fallon and Conditt. 
The modification of Fallon and Conditt with Shapira would have explicitly allowed detecting one or more subsequent inputs associated with the navigation timeline; and in response to 
The motivation for combining Fallon and Conditt with Shapira would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2016/0299641 to Lebeau et al. teach a User Interface for Social Interactions on a Head-Mountable Display. Lebeau further teach that a swipe towards or away can have different effects, such as, respectively zooming in or zooming out on a timeline, see for instance, paragraph 85.
Tubik teach “UX Design Glossary: How to Use Affordances in User Interfaces.” Tubik further teach that an affordance “is a property or feature of an object which presents a prompt on what can be done with this object. In short, affordances are cues which give a hint how users may interact with something, no matter physical or digital…Affordances make our life easier as they support our successful interactions with the world of physical things and virtual objects.”
Academic teach “Voyer (Video Game)”. Academic further teach that in the first game you are a private investigator hired by a member of the wealthy Hawke family in order to gain enough evidence to bring down the corrupt Reed Hawke who is the CEO of Hawke Industries…You control various hidden cameras located through the Hawke family home in an effort to gather enough evidence to destroy Reed Hawke’s career,” see end of page 1, beginning of page 2.
Moby Games teach “Voyer (CD-I)”.  Moby Games further teach that “Reed Hawke is the CEO of a powerful corporation known as Hawke Industries. He has gathered his extended family together for a weekend, preparing for an official announcement that he will be competing in the election for the President of the United States. It seems that his family supports him, but it is not so. At least one of the Hawke family members assumes that Reed Hawke is corrupt. This person hires a private investigator, who will have to discover the secrets of the family in order to obtain a definite proof of Reed Hawke's crimes.
Voyeur is an interactive movie with live action cutscenes, somewhat similar in format to the full-motion video game Night Trap. The gameplay consists of controlling various cameras located in the Hawke family estate, spying on its inhabitants and hence triggering the next movie and advancing the storyline. A unique feature of the game is the random nature of the informant within the Hawke family; his/her identity changes with every new game, which influences the subsequent narrative.”, see page 1, Description.  That is, Moby Games teach switching between different perspectives of different characters to determine the informant and discover the family secrets. 
Wikipedia teach “Night Trap”. Wikipedia further teach that Night Trap is a 1992 interactive movie video game…the player is tasked to watch over teenage girls having a sleepover…visiting a house which, unbeknownst to them, is full of danger…player watches live surveillance footage of the house and triggers traps to capture anyone seen endangering the girls…player can freely switch their view between different cameras to keep watch over the girls and eavesdrop on conversations to follow the story and listen for clues, see page 1, paragraph 1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613